—Motion by the appellant, in effect, to reinstate a decision and order on motion of this Court dated June 23, 1995, which granted the appellant’s motion for leave to file a pro se supplemental brief on an appeal from a judgment of the Supreme Court, Kings County, rendered March 30, 1993. The decision and order on motion dated June 23, 1995, was recalled and vacated by decision and order on motion of this Court dated September 13, 1995.
Upon the papers filed in support of the motion and no papers having been filed in opposition thereto, it is
Ordered that the motion is denied. Miller, J. P., O’Brien, Pizzuto and Krausman, JJ., concur.